People v Huang (2016 NY Slip Op 03599)





People v Huang


2016 NY Slip Op 03599


Decided on May 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2016

Mazzarelli, J.P., Renwick, Saxe, Moskowitz, JJ.


16082 720/02

[*1] The People of the State of New York Respondent,
v Ming Jian Huang, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alexandra Keeling of counsel), for appellant.
Ming Jian Huang, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered August 21, 2012, resentencing defendant to an aggregate term of 50 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]).
We have considered and rejected defendant's pro se argument.
The Decision and Order of this Court entered herein on March 10, 2016 is hereby recalled and vacated (see M-1305 decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 5, 2016
DEPUTY CLERK